NON-AQUEOUS ELECTROLYTE STORAGE ELEMENT
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.
 
Remarks
Applicant’s amendments and arguments have been entered and carefully considered. The rejections set forth previously are proper and maintained in this Office action. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.
Claims 1-7 are pending, wherein claims 1 and 7 are amended. Claims 1-7 are being examined on the merits in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 8, 2020 has been considered by the examiner.

Claim Objections
Claims 1 and 7 are objected to because of the following:
The recited range of from 0.2 to 33% in claim 1 does appear to be from 0.2% to 33%; The recited range of from 1.0 to 33% in claim 7 does appear to be from 1.0% to 33%.

Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2004/0013946 A1, hereafter Abe) in view of Araki et al. (WO 2017/047213 A1, for citation purposes its family member US 2019/0051465 A1 is being used as an English translation, hereafter Araki).
Regarding claim 1, Abe teaches a non-aqueous electrolyte electricity-storage element (e.g., “a lithium secondary battery”, Abstract) comprising:
a positive electrode including a positive electrode active material (See at least, [0031]-[0032]);
a negative electrode including a negative electrode material (See at least [0036]);
a non-aqueous electrolyte (See “non-aqueous electrolytic solution” in at least: Abstract, [0014] and [0031]); and

wherein the non-aqueous electrolyte includes a dinitrile compound ([0015]), and an amount of the dinitrile compound is 0.001 wt% to 10 wt% ([0017]) relative to the non-aqueous electrolyte, which overlaps the range of from 0.2% to 33% as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
One of ordinary skill in the art would readily appreciate that the claimed “positive electrode active material capable of inserting and eliminating anion” is a basic characteristic or function of a positive electrode active material when used in a lithium secondary battery and is necessarily present for a workable operation of a lithium secondary battery.
Abe is silent to the positive electrode active material including a carbon material having communicating pores and a pore volume of the carbon material being 2.3 mL/g or less, as instantly claimed. However, in the same field of endeavor, Araki discloses a positive electrode including a positive electrode active material, which preferably includes a porous carbon having communicating pores (mesopores) ([0041]) of a three-dimensional network structure allowing smooth movement of ions and expands a surface area ([0034]-[0051]). This type of porous carbon not only has high energy density ([0040]) but also can improve rapid charge and discharge properties ([0042]), and eventually lead to an improved cycle life ([0014]). Therefore, 
The newly added limitation “the non-aqueous electrolyte electricity-storage element is used at a maximum voltage of 4.4 V or more” represents a property, function, or characteristic of the non-aqueous electrolyte electricity-storage element as instantly claimed. However, since Abe in view of Araki teaches the same non-aqueous electrolyte electricity-storage element as claimed, the property, function, or characteristic mentioned above is necessarily present in the electricity-storage element of Abe in view of Araki. This is because “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I. The burden is shifted to applicant to show that the prior art product does not necessarily possess the characteristics of the claimed product. Moreover, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). See also 
The newly added limitation “the non-aqueous electrolyte electricity-storage element is used at a maximum voltage of 4.4 V or more” can also be interpreted as an intended use of the non-aqueous electrolyte electricity-storage element. However, it has been held that a recitation with respect to the manner (in this case, used at a maximum voltage of 4.4 V or more) in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). In the instant case, all the claimed structural limitations of the electricity-storage element have been taught by Abe in view of Araki, as addressed above.
Regarding claim 2, Abe in view of Araki teaches the non-aqueous electrolyte electricity-storage element according to claim 1, wherein the amount of the dinitrile compound can be 0.01 wt% relative to the non-aqueous electrolyte ([0017], Abe). The “0.01 wt%” teaches “1% by mass or less relative to the non-aqueous electrolyte” as instantly claimed.
Regarding claim 3, Abe in view of Araki teaches the non-aqueous electrolyte electricity-storage element according to claim 1, wherein the dinitrile compound is 2-methylglutaronitrile ([0015], Abe).
Regarding claim 4, Abe in view of Araki teaches the non-aqueous electrolyte electricity-storage element according to claim 1, wherein a BET specific surface area of the carbon material is 50 to 2000 m2/g ([0131], Araki), overlapping the instantly claimed “50 m2/g or greater”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP 2144.05 (I) or 2131.03(II)).

Regarding claim 5, Abe in view of Araki teaches the non-aqueous electrolyte electricity-storage element according to claim 1, wherein the non-aqueous electrolyte includes LiBF4 ([0030], Abe).
Regarding claim 6, Abe in view of Araki teaches the non-aqueous electrolyte electricity-storage element according to claim 1, wherein the negative electrode active material is a carbon material ([0036]: “carbonaceous material”, Abe).
Regarding claim 7, Abe in view of Araki teaches the non-aqueous electrolyte electricity-storage element according to claim 1, and further, as addressed in the rejection of claim 1, the non-aqueous electrolyte includes a dinitrile compound ([0015], Abe) and an amount of the dinitrile compound is 0.001 wt% to 10 wt% ([0017], Abe) relative to the non-aqueous electrolyte. The range of 0.001 wt% to 10 wt% overlaps the instantly claimed range of from 1.0% to 33% by mass relative to the non-aqueous electrolyte. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Response to Arguments
Applicant's arguments filed on December 8, 2020 have been fully considered but they are not persuasive.
Applicant again argues the criticality of the claimed range of from 0.2 % to 33% (See claim 1). After having carefully considered again, the Examiner respectfully submits that the 
 Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (i.e., the full scope of dinitrile compounds). In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). (See MPEP 716.02(d)). In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). See MPEP 716.02(d).   The instant claim(s) are considerably broader than the data provided in the specification which is being relied upon to support a finding of unexpected results.
Applicant further argues that glutaronitrile and adiponitrile have the same two nitrile groups as 2-methylglutaronitrile, and therefore a skilled artisan would easily extend the probative value of the evidence of record to the full scope of dinitrile compounds. However, “It is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification (e.g., the “description at page 30, line 5 to page De Blauwe, 736 F.2d at 705, 222 USPQ at 196. The data shown in the Tables are not commensurate in scope with the claims which the evidence is offered to support.   In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).
In response to the argument that “… the skilled artisan possessing Abe would not have found any concentration over 10 wt% to be obvious …”, it is respectfully noted that Abe discloses a range of 0.001 wt% to 10 wt%, which is sufficient to be used to establish a prima facie case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZHONGQING WEI, Ph.D./Patent Examiner, Art Unit 1727                                                                                                                                                                                                        

/ZHONGQING WEI/Primary Examiner, Art Unit 1727